  Case 1:21-cv-05067-AMD-TAM Document 39 Filed 09/22/21 Page 1 of 2 PageID #: 363




                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                  LITIGATION BUREAU

                                       Writer’s Direct Dial: (212) 416-8029
    By ECF                                   September 22, 2021
    Hon. Ann M. Donnelly
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
            Re:    John Does, et al. v. Hochul, et al.
                   21-cv-5067 (E.D.N.Y.) (AMD-TAM)
    Dear Judge Donnelly:
            This Office represents Governor Kathy Hochul and Health Commissioner Howard
    Zucker (the “State Defendants”) in the above-referenced matter. The State Defendants
    respectfully oppose Plaintiffs’ motion to set an expedited briefing schedule and hearing on their
    motion for a preliminary injunction in this case (ECF No. 37).

            Plaintiffs are five anonymous persons in the healthcare industry who challenge the State
    Defendant’s mandatory vaccine policy, which requires all employees of hospitals, nursing
    homes, diagnostic and treatment centers and other health care facilities to receive their first
    vaccination against COVID-19 by September 27, 2021. Plaintiffs object to the vaccination
    requirement because it provides for an exemption based on medical reasons, but not for religious
    reasons, and thus allegedly violates their rights under, inter alia, the First Amendment
    Establishment Clause. By Memorandum and Order dated September 14, 2021, Judge Eric
    Komitee denied Plaintiffs’ application for temporary restraining order as moot in light of a
    statewide temporary restraining order issued against the vaccine mandate by Judge David Hurd
    in Dr. A v. Hochul (N.D.N.Y. 1:21-CV-1009) (ECF No. 35).

           Plaintiffs’ contentions regarding an urgent need for this case to be expedited are
    unfounded. Indeed, such claims are undermined by Plaintiffs’ own delay of a week to bring this
    application after Judge Komitee’s Memorandum and Order was issued. In any event, Judge Hurd
    has extended the statewide temporary restraint against the COVID-19 vaccine mandate issued in
    Dr. A v. Hochul, until October 12, 2021 (see Order dated September 20, 2021, attached as
    “Exhibit A”). Hence, the State Defendants are already enjoined from “enforcing, threatening to
    enforce, attempting to enforce, or otherwise requiring compliance with” the COVID-19 vaccine
    mandate until further rulings from the court on or before October 12, 2021.

            Further, in a case entitled We the Patriots USA v. Hochul (E.D.N.Y., Judge Kuntz, Case
    No. 1:21-cv-4954) the plaintiffs have brought a motion for an emergency injunction pending
    appeal, and that motion is scheduled to be fully briefed by September 30, 2021 (see Scheduling

                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:21-cv-05067-AMD-TAM Document 39 Filed 09/22/21 Page 2 of 2 PageID #: 364

 Hon. Ann M. Donnelly
 September 22, 2021                                                                        Page 2


 Order, attached as “Exhibit B”). If the Second Circuit were to grant that motion, any preliminary
 injunction against the vaccine mandate in this case would likely be moot or unnecessary.

         Under these circumstances, we respectfully propose the following briefing schedule:
 State Defendants will serve opposition papers by October 5, 2021, Plaintiffs will serve reply
 papers by October 12, 2021, and the Court will schedule a hearing thereafter. Plaintiffs will not
 be prejudiced if the State Defendants are given a reasonable opportunity to respond to the motion
 for preliminary injunction.

        Thank you for Your Honor’s consideration of this matter.
                                              Respectfully submitted,


                                              /s/ Seth J Farber /
                                              Seth J. Farber
                                              Assistant Attorney General
                                              Seth.Farber@ag.ny.gov


 cc: All Counsel (via ECF)
